--\\l.-\Rc ll<, l’lrlu;r,§
MuN\.'rR, &\'\-'ur :

D ONALD

Tl\c Guthic Buil¢ling
54 E l\llll St
Sililc 400
r\l:ron, OH -HSUS

(330`) 253-russ

 

IN THE UNlTED STATES DISCTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

 

 

EASTERN DlVISION
UNITED STATES OF AMERICA ) CASE NO. 5:19-MJ-01002
)
Plaintiff ) JUDGE CHRISTOPHER A. BOYKO
)
-Vs- ) DEFENDANT’S COMBINED RESPONSE
) TO UNITED STATES’ MOTION TO
DONYEA NELSON, ) REVOKE MAGISTRATE JUDGE’S
) BOND ORDER AND PROFFER
Defendant ) OF ADDITIONAL EVIDENCE
)

NOW comes Defendant, Donyea Nelson, by and through counsel, in response to
the United States’ l\/lotion for Revocation of the Magistrate Judge’S Bond Order. Defendant
also respectfully moves this court to permit Defendant to proffer additional evidence in support
of the l\/lagistrate Judge’s Order granting Defendant bond With additional conditions Both the

response and motion are supported by the attached memorandum of law.

Respectfully submitted,

     

. ARCIK (0061902)
Attorney for Defendant

54 E. Mill Street, Suite 400

Akron, Ohio 44308

(330) 253-0785

E-mail: don@ohiodefensej€rm. com

l

 

"`l \| .»\l‘\(jll{. l’|[ R(.l.
MlJNYl R. & \\"Ill

DONALD

l`hc Gotliic Building
54 li 1\llll St
Suilc 400
.\l»;l'On, OH 443th

|
(330) zss-o,"ss

 

MEMORANDUM IN SUPPORT
I. BACKGROUND

On January 3, 2019, agents from the Border Enforcement Security Task Force (“BEST”)

l and Akron Police Department (“APD”) conducted a controlled delivery of a package addressed to
1 the residence of the Defendant, Donyea Nelson. The package was delivered, and once notified
that the package had been opened, the agents executed a search warrant on the residence Mr.

_ Nelson was apprehended in the execution of the search warrant.

The search produced the six press die which were contained in the package used for the

v controlled delivery, a press machine, powered substances which Were not tested on the scene, and
i an unloaded firearm Mr. Nelson was questioned about the seized items. Mr. Nelson was
j cooperative with agents and provided a statement to the agents in which he answered all of their

; questions He was subsequently charged with violations under 21 USC § 843(a)(5) and 18 USC

§922(3)(1)-

At initial appearance held on January 8, 2019, the government moved for pretrial detention

of Mr. Nelson. A detention hearing was subsequently held on January ll, 2019. At that hearing,

j the government proffered evidence in support of detaining Mr. Nelson. (Detention Hearing Tr.
l pg. lO-l6). Counsel for Mr. Nelson also proffered evidence in support of Mr. Nelson’s release
: through a report produced by Pretrial Services. (Tr. pg. 16-18). Finally, the Court heard
evidenced from Pretrial Services. (Tr. pg. 18). lt was recommended by Pretrial Services that

j l\/Ir. Nelson be released on bail with various conditions including drug screens and chemical

dependency treatment (Tr. pg. l9, 22). Magistrate Judge Burke, after considering all relevant

 

factors, denied the government’s motion for detention, ordered Mr. Nelson be released on bond,
and stayed his release pending an appeal by the government (Tr. pg. 23, 27).

Il. LAW
A. STANDARD OF REVIEW

A Magistrate Judge’s order of a defendant’s pretrial detention is reviewed de novo.
Unz`tea’ States v. Amir, No. l:lOCR439-001, 2011 WL 2711350, at 3 (N.D. Ohio July13,2011).
A de novo review requires that a district judge “make an independent determination of the proper
pretrial detention or conditions for release.” Unz`ted States v. Rueben, 974 F.2d 580, 585 (5th

t Cir.l992) quoting Um'z‘ed States v. Priz‘cham', No. 5:08MJ5017, 2008 WL 920434, at 1 (N.D.
‘\;'\le\l`\(fl|<.1‘1FI{(`1.
/\:tl,vtl\ly'i'it. &\'x'il_l 3

Ohio Apr. 3, 2008).
D ONALD B. REQUIREMENTS UNDER THE BAIL REFORM ACT

Although the district judge reviews the magistrate’s decision de novo, Section 3142 of
m ;;j`f`:`:\“hl;|`::di"g Title 18 requires that a defendant be detained pending trial only if a judicial officer “finds that no

Sull'u 400

‘\""°“' 01 l *4"“"` condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community[.]” Unl'ted States v. Stone, 608

(330) 253-0785

F.3d 939, 945 (6th Cir. 2010) (emphasis added).
§ 3142(e)(2) establishes a scenario in which a rebuttable presumption arises that no
conditions or combination of conditions will reasonably assure the safety of any other person or

community:

(A) the person has been convicted of a Federal offense that is
described in subsection (f)(l) of this section, or of a State or
local offense that would have been an offense described in
subsection (f)(l) of this section if a circumstance giving rise to
Federal jurisdiction had existed;

L¢.\

 

 

(B) the offense described in subparagraph (A) was committed
while the person was on release pending trial for a Federal,
State, or local offense; and

(C) a period of not more than five years has elapsed since the
date of conviction, or the release of the person from
imprisonment, for the offense described in subparagraph (A),
whichever is later.

Additionally, § 3124(e)(3) establishes scenarios in which a rebuttable presumption arises that no
conditions or combination of conditions will reasonably assure the appearance of the person as

required and the safety of the community:

(A) an offense for which a maximum term of imprisonment of
ten years or more is prescribed in the Controlled Substances Act
j (21 U.S.C. 801 et seq.), the Controlled Substances lmport and
.… __\R(_~,K, m R(`,._i Export Act (21 U.S.C. 951 et seq.), or chapter 705 oftitle 46;

N_“ 'N.\ "."" “\" W’Ll- ; (B) an offense under section 924(0), 95 6(a), or 2332b of this
title;

(C) an offense listed in section 2332b(g)(5)(B) of title 18,
United States Code, for Which a maximum term of
imprisonment of 10 years or more is prescribed;

(D) an offense under chapter 77 of this title for which a

D ONALD

nw norm omitting ' maximum term of imprisonment of 20 years or more is
": firmly prescribed; or
` ul c - ¢ c - n - o
i-\ri-on, on tons § (E) an offense involving a minor victim under section 1201,

1591, 2241, 2242, 2244(3)(1), 2245, 2251, 2251A, 2252(@)(1),
2252(3)(2), 2252(@)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3),
2252A(a)(4), 2260, 2421, 2422, 2423, Or 2425 orrhis ririe.

(330) 253,0735
During the initial hearing, the government, defendant, and Magistrate all agreed that none

of the above mentioned rebuttable presumptions apply to Mr. Nelson. (Tr. pg. 7~8).

Accordingly, “[t]he default position of the law, therefore, is that a defendant should be released

pending trial.” U.S. v. Stone at 945 .

C. BURDEN OF PROOF

§ 3142(g) sets forth the factors to be considered by the judicial officer in detemiim`ng

whether the defendant should remain detained pending trial. Through these factor, the
4

 

 

\.-\lr-\lrc'lk. Pll RClE"
ML)NYL'R, &\'\-"lLL -

D ONALD

nrc (§otliic Building
$~113 Mill St
Sultc 400
Akl'on, O.H 44308

(330) zssio?ss

 

government bears the burden of establishing by clear and convincing evidence that no condition
or combination thereof will reasonably assure the safety of the community. United States v.
Shrewder, No. 1:05 CR 131-9, 2005 WL 8159962, at 2 (N.D. Ohio July 25, 2005) quoting
United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991); United States v. Hl`nton, 113 Fed.
Appx. 76, 77 (6th Cir. Sep. 20, 2004); United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985).
Clear and convincing evidence is “[e]Vidence indicating that the thing to be proved is highly
probable or reasonably certain. This is a greater burden than preponderance of the evidence, the
standard applied in most civil trials, but less than evidence beyond a reasonable doubt.” Black's
Law Dictionary (lOth ed. 2014).

Additionally, the government bears the burden of proving by a preponderance of the
evidence that no condition or combination of conditions will assure the defendant’s appearance
U.S. v. Shrewder at 2. Preponderance of the evidence is “superior evidentiary weight that,
though not sufficient to free the mind wholly from all reasonable doubt, is still sufficient to
incline a fair and impartial mind to one side of the issue rather than the other.”

Black's Law Dictionary (10tli ed. 2014).

In analyzing the factors of § 3142(g), Mr. Nelson submits that the government has met
neither of the required standards to prove that Mr. Nelson is unlikely to appear for court
proceedings or a danger to any person or the community as a whole.

D. 18 U.S.C. 3142(g) FACTORS

1. Nature and Circumstances

F actor (l) asks the judicial officer to consider the nature and circumstances of offense

charged, including whether the offense is a crime of violence, a violation of section 15 91, a

 

'\.-‘\1/\|{(`|1\.1’11|‘\(:1,

MUNYl |‘\, & V\"`| 1 l_ ‘

D ONALD

The Gothic Builrliiil,7
54 ll i\lll] St
Suitc 400
r\kron, OH -HSUS

1'330) 253-07s5

1

 

Federal crime of terrorism, or involves a minor victim or a controlled substance, tirearm,
explosive, or destructive device. 18 U.S.C. §3142(g)(1). The firearm seized was not loaded
and no ammunition was found in the home Additionally, when Mr. Nelson was interviewed by
Pretrial Services, he indicated that he did not have or possess any other weapons (Tr. pg. 18).
To support this, the Pretrial Services officer completed a walk-through of the residence Mr.
Nelson was to be released to. (Tr. at 27). Based on that Walkthrough, the Pretrial Services
officer made a recommendation that Mr. Nelson be released to that residence

2. Weight of the Evidence

Weight of the evidence as a consideration for pretrial release goes to the weight of the
defendant’s dangerousness, not the weight of the defendant’s guilt. United States v. Stone, 608
F.3d 939 at 948. The only evidence weighing against Mr. Nelson in this regard are the items
seized from Mr. Nelson’s residence including the press and the firearm. As stated earlier, a
Pretrial Services officer completed a walkthrough of Mr. Nelsoii’s residence to confirm that no
other contraband or illegal materials were present in the home The government proffered Mr.
Nelson’s criminal history as support of his dangerousness (Government’s Motion pg. 8). A
review of Mr. Nelson’s criminal history shows a divergence from violent propensities over the
years. Mr. Nelson has not been charged or convicted of a violent crime in nearly ten years. ]d.

At the detention hearing held on January 11, 2019, the Pretrial Services officer made no
statements regarding Mr. Nelson’s dangerousness and expressed no concern for his possible
dangerousness to himself, the community, or another person These was no evidence proffered
that Mr. Nelson has been a threat or a danger to his children or their mother. Additionally, at
the January 11, 2019 hearing, the government, in an attempt to bolster their argurnent, made

speculative statements about Mr. Nelson’s access to other firearms or pill pressed. (Tr. pg. 14).
6

 

i..\l mail k. l”l i»iu_;i-,.
Mi):\m l<, & \A='lr,L =

D ONALD

[`hc Gothic Buildirig
54 1`;` i\lill St
511th 400
.‘\l;ron. UH 44308

(330) 253»0735

 

These statements should not be considered when determining whether they have met their
burden of proof. Finally, the Court in the initial hearing acknowledged that Mr. Nelson’s
criminal history shows a tendency away from violence (Tr. pg. 21-22). Accordingly, the
evidence proffered at the January 11, 2019 hearing Leans more favorably to support the
argument that Mr. Nelson is not a danger to himself, anyone else, or the community

3. History and Character of the Person

Considerations included in this factor are the person's character, physical and mental
condition, family ties, employment, financial resources, length of residence in the community,
community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and
record concerning appearance at court proceeding As this factor relates to Mr. Nelson, the
government has offered little evidence tending to show that this factor should be construed
against l\/lr. Nelson. Mr. Nelson concedes that he has struggled with drug abuse for the majority
of his life However, the Court in the initial hearing determined that random drug screens and
chemical dependency treatment would be sufficient conditions of release to assure Mr. Nelson
appeared for court and Would riot be a danger to the community or another person. (Tr. pg. 25).

Further, the Court considered all other factors in favor of l\/lr. Nelson noting that he has
been a resident of the community for “some time” (approximately four years), does not have any
physical or mental illness that would weigh against him, has been gainfully employed, and has
family ties to the community in the form of his girlfriend and two minor children with whom he
lives. (Tr. pg. 20-22).

Subsection (g)(3) has additional factors to consider: at the time of the current offense or
arrest, the person was on probation, on parole, or on other release pending trial, sentencing,

appeal, or completion of sentence for an offense under Federal, State, or local law. None of
7

 

"1\1.'\1{(_`||{.1111"1{(11`.`
.MUNY[R, c\ \j\"|l_L 1

D ONALD

'lhc Gothic Building
5.-1 E 1\1111 Sl
Suitc 400
.‘\ki'onll OH ~1»13[).\`.

risO) 253-0"$5

 

these factors apply to l\/lr. Nelson. Additionally, Mr. Nelson has no history of not appearing for
court in his past.

4. Nature and Seriousness of the Danger to Any Person or the Community that

Would be Posed by the Person's Release

Mr. Nelson’s charges are related to his possession of a punch die plate imprint and being a
felon in possession of a frrearm. The items that form the basis for these charges have been
seized. A walkthrough by a Pretrial Services officer revealed no further contraband in the
residence to which Mr. Nelson would be released. If l\/lr. Nelson posed a threat to any person or
the community, that threat has been removed and conditions have been put in place to assure the
safety of any said person and the community. The ultimate question for the Court to tackle is
whether Mr. nelson will pose a threat to any person or the community if granted bail during the
following proceedings Magistrate Judge Burke, with guidance from the Pretrial Services
officer, determined that, based on the evidence proffered, Mr. Nelson had moved away from
violent tendencies, and if anything, was a greater risk to himself than any other person or the
community For this, the Court imposed conditions to assure Mr. nelson’s safety, the safety of
any other person, and the safety of the community.

CONCLUSION

The question the Court is faced with is whether any condition or set of conditions will
reasonably assure the appearance of the person as required and the safety of any other person or
the community. 18 U.S.C. 3142. lt is the government’s burden to prove by clear and
convincing evidence that no set of conditions can assure the safety of any person or the
community. United States v. Shrewder, at 2. It is also the government’s burden to prove by a

preponderance of the evidence that no condition or set of conditions will assure subsequent
8

 

1.-\1,-\1{(:1|<, 1111-11(_`1,`
MllNYl 1’\, & \\"'111 i

D ONALD

l`lrc Gothic Building
54 E l\lill St
Sliitt‘ -1»1)()
:\kron, 0 H 44308

(330) 253~0735

 

appearances Ia'. the government has failed to meet either of these burdens The Court at the
initial hearing left no stone untumed and considered all relevant factors set forth in 18 U.S.C.
3142(g). The Court imposed appropriate conditions to both aid in l\/lr. Nelson’s recovery, and
assure that he would be present at subsequent appearance Although this Court review’s the
Magistrate’s decision de novo, keeping Mr. Nelson in custody is only appropriate in the most
limited of circumstances Both parties and this Court are in agreement that the presumptions in
§3142(e) do not apply to Mr. Nelson. Accordingly, absent a finding that no condition or set of
conditions will assure Mr. Nelson’s appearance or safety of another person or the community,

Mr. Nelson should be granted bail.

   

. l\/IALARCIK (006
Attor for Defendant

54 E. Mill Street, Suite 400
Akron, Ohio 44308

(330) 253-0785

E-mail: don@ohz'odefensefl`rm. com

   

CERTlFICATE OF SERVICE

 

 

A copy of the foregoing Response to Plaintiff s Motion to Revoke was filed electronically

n this 25th day of January, 2019. Notice will be sent v`

  

listed parties

 

DONALD J. MALARCIK
Attorney for Defendants

-1¢'\|.=\|{(`11\'. 1)[||{('1,
MUNYl 1{, & \'\"|ll l

D ONALD

nrc Golhic Buildir\g
5-1 ll Mill St
Suite 400
/\kron, OH 44308

l
. l
(330) 253-ores

10

 

 

